Title: To George Washington from Joseph Reed, 19 February 1781
From: Reed, Joseph,Potter, James
To: Washington, George


                        
                            Sir
                            Philada February 19th 1781
                        
                        Having been lately called upon to perform a very important duty, towards the Troops of this state forming apart of the Continental Army, we should be wanting in due respect to your Excellency, if we did not lay before you a
                            succinct and accurate detail, of so important a Transaction, as far as we have been called on to take part in it.
                        Upon the repeated application of General Wayne, a sum of hard Money was sent up to Camp, by General Potter,
                            to engage such of the seven Months Men, whose times expired on the fifteenth of January. In the evening of the first of
                            that Month, a sudden and unexpected Tumult was raised, which after much disorder and some bloodshed, ended in the March
                            of a very considerable number of the Troops towards Princetown. On the next day General Wayne, made propositions to them
                            which failed of effect, and they continued their March being followed by considerable numbers partly of those sufficiently
                            inclined, to join in the Mutiny, and partly of those who went by desire of the Officers. In this situation of things,
                            General Potter and Colonel Johnston came to inform the Congress, and the Council of the unhappy Event. It seemed to be the
                            prevailing sentiment, that if it could be appeased or suppressed by their own Officers it would be best. General Sinclair,
                            the Marquiss de Fayette, and all the other Officers of supposed weight and influence, were requested to go exert it on the
                            occasion. On the fourth January General Wayne forwarded the propositions he had made to the soldiers, with their several
                            answers, from which there seemed little prospect of accommodation, he therefore earnestly requested that a Committee of
                            the Council might immediately come up. These advices being communicated to Congress, they thought it necessary also to
                            send a Committee. The Council of the state appointed us to the service on their part, and we set out the same afternoon.
                            Upon our arrival in Trenton we found the Legislature of that state setting, and took the opportunity of learning their
                            sentiments, and what assistance might be expected from them, in case Force became necessary. We found that a Committee of
                            the Council, and a number of respectable individuals, had been to Princetown the day preceeding—and from them as well as
                            the concurrent Testimony of the Country, it appeared that the force of the state was not to be expected, in any other
                            case, than the Mutineers plundering the Country, or turning towards the Enemy. They had behaved to that time, with great
                            decency to the Inhabitants, and discovered no disposition to join the Enemy. The general sense of the People of New
                            Jersey, was, that the soldiers were in many instances really aggrieved, both by their Country, and their Officers, and
                            that Justice should first be done, before any coercive measures were pursued. A spirit very similar had reached the state,
                            where upon calling the Officers of the Militia together, tho they finally agreed to March, if called as Volunteers, so
                            evident a reluctance appeared, as would have afforded hopes of little service, if affairs had taken that serious turn. We
                            may say the same spirit pervaded all orders of People. It was at the same time very obvious that from the position of the
                            Troops, the nature of the Country, and the contiguity of South Amboy, that had they turned towards the Enemy no force
                            could have been raised in New Jersey, sufficiently seasonable to prevent their effecting their purpose. Under these
                            Circumstances we proceeded within four miles of Princetown not having sufficient confidence in the profession of the
                            Mutineers, to put ourselves in their power. There we endeavoured to open an Intercourse with General Wayne, and the
                            Colonels Butler, Stewart, and Moylan, whose situation was considered as very doubtfull the whole direction of affairs
                            being in the hands of serjeants; who had in a very unjustifiable and indecent manner ordered General St Clair, the Marquiss
                            and others out of Town at a short notice, and absolutely prohibited all their former Officers from passing their lines.
                            There was a guard at General Waynes quarters, but not fully ascertained, whether it was a guard for him, or upon him. From
                            Maidenhead we endeavoured to open a Communication with General Wayne, and the Officers at Princeton, which we soon
                            effected. The Troops expressed a great anxiety, that we should go to Princeton, which we declined till we could advise
                            with the Officers, who had been with them, and could better judge of the propriety of the measure. At this time the
                            Emissaries from General Clinton were discovered, and undoubted intelligence arrived of the embarkation of a considerable
                            body of Troops, apparently destined to avail themselves of the Event. These circumstances, and the conduct of the Troops,
                            in delivering up the spies, left it no longer a matter of doubt, what steps must be taken, all opinions concurred in the
                            expediency of getting them off that ground as soon as possible, and your Excellencys letter by Major Fishbourn confirmed
                            us in the sentiment. We accordingly proceeded to Princetown, where a body of the Serjeants attended us, and tho they
                            delivered in writing only one demand—vizt—a general release of all those who had been inlisted for twenty dollars let the
                            Terms Time &a of Inlistment have been what they would—they enumerated divers articles of complaint, in addition to
                            the wants of pay, cloathing and losses by depreciation, comprized under the following heads vizt.
                        First being detained beyond the times of Inlistment.
                        Secondly Being compelled by military severity to take new bounties, and forcing a gratuity of One hundred
                            Dollars given by Congress to the Troops inlisted for the War, upon them as bounty for reinlistment, the Receipt being
                            framed, so as to convey an acknowledgment of being inlisted for the War.
                        Thirdly Rigorous severity frequently exercised especially when they requested an inquiry into the Terms of
                            their inlistment: and corporal punishments inflicted without Court martial or inquiry.
                        Fourthly That they had not received their Bounty or only a part.
                        To these were added, insinuations which afterwards were more openly expressed, and especially to the People
                            of the Country, of an undue distribution of state stores, and occasional cloathing, the proportions due to the Men not
                            being equitably observed. To these Complaints unascertained by any proof, nor the time admitting we could only answer
                            generally, and promise that due attention should be paid to all such, as should appear well founded, and care taken in
                            future to avoid occasion of dissatisfaction.
                        The result of the Conference was the propositions which have been published, and are here enclosed to your
                            Excellency. Here it becomes necessary to observe, that particular accounts arrived of the Movements of the British Army,
                            and the Traces of their Emissaries observed, which tho they had not the whole effect intended, had this Effect, that the
                            insurgents plainly saw our apprehensions and shewed their intentions to profit by them in the Terms of Settlement. This
                            was evident by redemanding their spies, and at one time proposing to return them, with an ironical message to General
                            Clinton, which stripped of its Tone and Manner would have had a very different import from discouragment. The
                            propositions above mentioned, were shewn to General Wayne, and the Colonels present, and with some small alterations made
                            by them delivered to the Sergeants. It had been intimated to renew the propositions offered by General Wayne the second of
                            January, but as they had been rejected by the soldiers, and were intentionally obscure on the Terms of the inlistment, we
                            were fearfull to risque them in these circumstances. We ought also to observe, that previous to our going into Princetown
                            the Committee of Congress sent us discretionary Powers, but tho we acted under them, we did not think it advisable to
                            bring the supreme authority of the Country into view till inferiour had failed. The mutineers returned an answer to the
                            proposals, which tho not a literal acceptance we chose to consider so, except that we refused to allow them to name the
                            Commissioners least they should appoint their Serjeants, or other improper characters, and directed them to March to
                            Trenton, that being a place more remote from the Enemy, and where they would be more accessible if force should become
                            necessary, and also conforming to your Excellencys sentiments by Major Fishbourn. They accordingly moved the next morning,
                            and we were in hopes that they would now be induced to receive their Officers, and carry the proposals into execution
                            under their direction. For this purpose the President proposed to speak to them at the entrance of Trenton, but the Board
                            of Serjeants, under whose direction they marched, refused to halt them for the purpose, and of course we were obliged to
                            permit them to remain under the same direction at Trenton, we were the more disappointed on this occasion as they had
                            expressed some expectations at Princetown of being addressed in a body. It has been a matter of dissatisfaction with some
                            that when they turned out their guards, and we rode in the front of the Line we returned their salute. We did not
                                apprehend in an affair of such consequence, that after having gone within their lines, it would be
                            prudent or politick to risque any thing on account of ceremony. Their demonstrations of civility we should gladly have
                            excused, but the Officers who had been with them seemed to consider it as an evidence of good temper, which ought to be
                            encouraged rather than repressed. Their opinions on such points were conclusive to us, and as we were then fully in the
                            power of the Mutineers, it did not seem prudent to give cause of offence on unessential points. At Trenton all further
                            operations were had with the immediate advice of the Committee of Congress, by whom the Commissioners were appointed vizt
                            Colonel Atlee (a Member of Congress) General Potter, Captain Samuel Morris and Mr Blair McClenachan, Gentlemen as we
                            understood acceptable to the Troops. The day of our arrival at Trenton the Mutineers were much alarmed with apprehensions
                            of being deceived and entrapped, which occasioned an unusual ferment, doubling their guards, and very strong threats
                            against us, and against the inhabitants of Trenton, which had no other effect than to shew the
                            necessity of separating them as soon as possible. The next day after their arrival at Trenton, we sent for the Sergeants
                            and informed them we were ready to carry the propositions into execution, but as a proof of the sincerity of their
                            professions to the Country required them to give up the two British Spies; they then added a new condition vizt that they
                            should all remain together in arms untill the whole were settled with—this we preremptorily refused—and in a short time
                            they conceded both points. The tryal and execution of the spies having been doubtless officially communicated to your
                            Excellency, we need not repeat it, but shall only observe, that a large reward having been offered to the Serjeants for
                            their fidelity in this respect, they declined receiving it in a very disinterested manner, and in terms that would have
                            done credit to persons of more elevated condition of life. The impatience of the Troops, discipline every hour declining,
                            and increasing waste of publick stores, as well as the anxieties of the People of New Jersey, and this state, induced the
                            Commissioners to make a beginning as soon as any papers could be procured which was on the sixth day after the proposals
                            were made, and the fourth after our arrival at Trenton. In the mean time every exertion was used to procure money for both
                            Officers and Men, and supplies of Cloathing, which considering the unexpected demand on the state, and the
                            impracticability of being assisted by Congress, was so far effected as to supply immediate wants, tho it did not give
                            intire saisfaction to either. In such a new and preplexing scene, many plans were suggested and some of them from
                            authority of no small weight, particularly, that of discharging the whole by Proclamation, the prejudices they had imbibed
                            against their Officers, and the ill temper discovered by some, on account of the French Alliance, and our connections with
                            that Nation, with their frequent insinuations of being well received by the Enemy, would have probably influenced this as
                            a speedy and decisive Measure, but it appeared to us, that it would be admitting a principle fatal to all future
                            inlistments, as well as to those of the other parts of the Army, as it would imply a power in the soldier to vacate his
                            Contract, whenever he was tired of his service. We therefore concluded it best, to lay down this principle vizt That
                            whenever a regular inlistment appeared, the soldier should be bound by it, and in conformity to this the Commissioners
                            proceeded allowing the soldiers to swear to the Terms of the Inlistment, where none could be found tho’ this method might
                            as to the Pennsylvania Line, have amounted to the same as a general discharge, the general consequences we thought could
                            not be so bad or the Precedent so dangerous, as more care and attention might be used in future, in taking the
                            attestations and preserving the inlistment. The Commissioners with much patience, assiduity, and care, went thro the whole
                            business, discharging those against whom no inlistment appeared, and giving furloughs to those retained, a step which the
                            Committee of Congress the General Officers and Colonels strongly recommended as conciliating and indeed necessary; as a
                            small but ineffectual Essay was made to collect them at Borden town. The whole received the cloathing mentioned in the
                            Proposals, and fifty shillings state money each to bear their expences to see their friends. The state of the Line when
                            the Commissioners broke up at Trenton, Your Excellency will see in the inclosed paper. It is much to be lamented, that so
                            many of them had, and with so little compunction took the opportunity of swearing themselves off, but there was some delay
                            in procuring the inlistments, some of those in this Town not coming in eight days after the Commissioners sat. The
                            youngest regiments by the advantage of time, and rather more regularity preserved a very large proportion. As to the first
                            and second Regiments, the misfortune was in a great degree, unavoidable, under the pressure of circumstances—tho it was
                            very remarkable of the former that many of the Men had never been attested at any period having gone to Cambridge in 1775
                            with General Thompson, and continuing ever since upon that voluntary plan. The proofs of not having received their Bounty
                            were but too evident in the discussion, and tho many of the Officers under whom they had inlisted, have left the service,
                            the injustice to the soldiers was the same, and has left deep and strong impressions. They committed some excesses in
                            Trenton, and particularly fired on General Waynes Quarters one evening, but happily without doing any damage. They were
                            uniform and persevering in their refusal to admit their former Officers to enter the Town, and on many occasions behaved
                            with much Indecency to them. Their Arms were brought to this Town and delivered to the Board of War, and the same of the
                            Artillery. Upon coming down to this place many of the Men shewed a disposition to re-inlist, and the Officers being
                            urgent, we opened the recruiting service without delay, and in a short time upwards of two hundred were inlisted here, and
                            our accounts from the Country are very favourable. The plan of recruiting was approved by the principal Officers here, and
                            immediately put in execution. General St Clair a few days afterwards, communicated the plan sent by your Excellency,
                            which not differing materially, but in one point, of examination of the Recruits, directions have been given conformably.
                            This unhappy Event has been attended with a very heavy additional expence, but we have not drawn the smallest relief from
                            the Treasury or stores of the United States the Money advanced, and the cloathing purchased, being drawn wholly from the
                            state, including that portion of the shirts of the Ladies donation, allowed by your Excellency to the Pennsylvania Line. 
                        In this critical and disagreeable situation, an attention was also indispensably necessary to the Officers,
                            and advances were made of about forty pounds each, to the Field Officers, and thirty pounds to the Captains and
                            Subalterns, this, and former draughts wholly exhausted the Treasury, but in a short time a demand of more money was made
                            accompanied with an intimation of all resigning their Commissions if not complied with. This occasioned some painfull
                            discussions and was finally refused, not only on account of the impracticability of compliance, but the impropriety of the
                            mode. After remaining some time in Town most of the Officers went to the several places of Regimental Rendezvous where we
                            hope they will soon collect their Regiments to a respectable force not depending merely on voluntary inlistments, but on a
                            law for classing the inhabitants and requiring a Man from each class. As it is a new experiment the success is yet
                            doubtfull, but we are still in hopes it will be productive.
                        Thus we have given your Excellency a prolix but a faithfull detail of this unhappy affair, in which we have
                            much to regret the publick disappointment, of the service of such a number of Men and the very great expence which will
                            attend the collecting them again.
                        We are very sensible that this was a business of so delicate and difficult a nature, that whatever issue
                            might be had, the consequences would be very prejudicial to the publick Interests and fault found with the mode of
                            settlement, because it was the mode adopted. The sense of the Officers other than those who
                            were with the Troops was to compel an unconditional submission, how far it might be justifiable upon political reasons, to
                            shed the blood of Men complaining of some real grievances, and many violated promises on the part of the publick, we were
                            not called to consider, as no force appeared to us attainable for that purpose. Nor are we conscious of having been led
                            into Concessions which did not appear to us necessary, and conducive to the publick service. The mode of settlement was
                            universally approved at the time, before the prejudices and party opinions had their operations, and now has been
                            sanctified by the candid sentiments of those, who have scrutinized the Transaction. A sentiment in which we flatter
                            ourselves your Excellency will join on a retrospective view of circumstances of the unfortunate Event.
                        We inclose your Excellency the arrangement of the Line, which we hoped had been correct but find is not
                            perfectly so, and have to request your opinion with respect to new appointments to be made in consequence of the
                            arrangement. There are some Ensigns who request Commissions as Lieutenants—in which case there will be no Ensigns in the
                            Line. The number being small, and the persons, two French Gentlemen in Colonel Stewarts Regiment most importunate, we
                            should have complied, if it had not appeared to us to affect the whole army—and they have been therefore delayed till your
                            Excellencys advice could be had. We are with great Respect and Regard Your Excellencys obedient and very humble servants
                        
                            Jos. Reed
                            Jas Potter

                        
                    